106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff-Appellant,v.Rebecca Beach SMITH, U.S. Judge, Defendant-Appellee.
No. 96-7274.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Feb. 4, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-96-663-2)
Curtis E. Crawford, Appellant Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Curtis E. Crawford, a Virginia inmate, appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A. § 1915A (West Supp.  Sept. 1996, Pamphlet 3) and declining to reconsider that dismissal.  We have reviewed the record and the district court's opinion and find that this appeal is frivolous.  Accordingly, we dismiss the appeal on the reasoning of the district court.  Crawford v. Smith, No. CA-96-663-2 (E.D. Va.  July 23 & Aug. 15, 1996).  We deny Appellant's motion for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Appellant's motion for a stay is denied.

DISMISSED